                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

JOHAN SEBASTIAN ALZATE CALIXTO,

            Petitioner,
v.                                Case No. 8:17-cv-2100-T-33JSS

HADYLLE YUSUF LESMES,

          Respondent.
_____________________________/

                              ORDER

        This matter is before the Court on consideration of

United States Magistrate Judge Julie S. Sneed’s Supplemental

Report and Recommendation (Doc. # 81), filed on January 15,

2019.     In response to an Opinion from the Eleventh Circuit

Court of Appeals, Judge Sneed makes a number of recommended

factual findings.    Ultimately, she recommends that this Court

find that M.A.Y.’s habitual residence changed to the United

States based on her parents’ shared, unconditional intent.

        On January 21, 2019, Petitioner Johan Sebastian Alzate

Calixto filed a timely Objection to the Supplemental Report

and Recommendation. (Doc. # 82).      Respondent Hadylle Yusuf

Lesmes responded to the Objection on January 28, 2019. (Doc.

# 85). As explained below, after careful consideration, the

Court adopts the Supplemental Report and Recommendation.
I.      Background

        On September 1, 2017, Mr. Calixto filed this action for

the return of a child under the Hague Convention on the Civil

Aspects of International Child Abduction and its implementing

legislation, the International Child Abduction Remedies Act,

22 U.S.C. §§ 9001-9011. (Doc. ## 1, 6). Mr. Calixto is the

father of five-year old M.A.Y., and he claims that Ms. Lesmes,

M.A.Y.’s mother, has wrongfully retained M.A.Y. in Florida

since November of 2016.        He argues that M.A.Y. must be

returned to her home country of Colombia.

        This Court referred the matter to the Magistrate Judge to

hold an evidentiary hearing. (Doc. # 9). The Magistrate Judge

held a two-day evidentiary hearing on September 26, 2017, and

October 2, 2017. (Doc. ## 33, 43). After considering post-

trial briefs (Doc. ## 47, 48), the Magistrate Judge issued her

initial Report and Recommendation (Doc. # 49) on October 19,

2017.     That Report and Recommendation reasoned: “Because the

United States, not Colombia, is M.A.Y.’s habitual residence,

Petitioner cannot establish a prima facie case of Respondent’s

wrongful retention of M.A.Y.,” and therefore Mr. Calixto’s

Verified Petition to Return the Child to Colombia should be

denied. (Id. at 13).



                                -2-
       Mr. Calixto filed an Objection to the initial Report and

Recommendation (Doc. # 50), and Ms. Lesmes responded. (Doc. #

51).    On November 8, 2017, this Court adopted the initial

Report and Recommendation and denied Mr. Calixto’s Verified

Petition for Return of the Child to Colombia. (Doc. # 52).

Mr. Calixto filed an appeal.                 On November 30, 2018, the

Eleventh Circuit issued an Opinion remanding the case for

further fact finding. (Doc. # 67). The Eleventh Circuit noted:

“The   critical     question,    as    the    district   court    correctly

understood, is whether in November of 2016 M.A.Y. remained a

habitual    resident    of    Colombia       or   whether   her   habitual

residence had changed to the United States.” (Id. at 18-19).

According to the Eleventh Circuit, “If it is the former, Mr.

Calixto established a prima facie case requiring M.A.Y.’s

return to Colombia.” (Id. at 19).                 However, the Eleventh

Circuit explained that if M.A.Y.’s habitual residence changed

to   the   United   States,     then    “M.A.Y.’s    retention     was   not

wrongful under the Convention, and Mr. Calixto’s petition

fails.” (Id.).

       The Eleventh Circuit pointed out that this Court “did not

resolve the significant conflicts in the testimony, such as

the status of the relationship between Mr. Calixto and Ms.

Lesmes in November of 2015, the reason for Mr. Calixto’s

                                      -3-
execution of the travel consent form, and the circumstances

surrounding the travel of Ms. Lesmes and M.A.Y. to the United

States.” (Id. at 16).        Further, the Eleventh Circuit noted

that this Court failed to “address whether Mr. Calixto’s

intent to change M.A.Y.’s habitual residence was conditioned

upon his joining Ms. Lesmes and M.A.Y. in the United States or

whether that intent was vitiated once Mr. Calixto was unable

to come to the United States.” (Id. at 3).                 The Eleventh

Circuit highlighted the instances where Mr. Calixto and Ms.

Lesmes   offered   differing    accounts   of    critical     facts   and

directed this Court to make further findings of fact to

resolve the discrepancies.        And, in an effort to prevent

subsequent appeals, the Eleventh Circuit directed this Court

to address on remand whether the evidence provides either of

the alternative means of establishing habitual residence as

set forth in Ruiz v. Tenorio, 392 F.3d 1247, 1254 (11th Cir.

2004). (Doc. # 67 at 29). The Eleventh Circuit retained

jurisdiction over the appeal in order to issue an expedited

ruling. (Id.).

     Immediately     after   receiving     the    Eleventh    Circuit’s

Opinion remanding the case, this Court held a telephonic

status conference with the parties. (Doc. # 68).             Because the

Magistrate   Judge   presided    over    the     two-day    evidentiary

                                 -4-
hearing, the Court determined that the best course of action

was   to   refer    the   matter   to    the   Magistrate      Judge   for

supplemental       findings   in   accordance    with    the    Eleventh

Circuit’s directives. (Doc. # 69).

      Thereafter, the Magistrate Judge held a status conference

and asked the parties to brief the following issues on an

expedited basis:

      a.    Whether the parties were still a couple in
            October of 2015, when Ms. Lesmes returned to
            Colombia, and in November of 2015, when she
            and M.A.Y. traveled to the United States;
      b.    The reason for Mr. Calixto’s execution of the
            travel consent form and the circumstances
            surrounding the travel of Ms. Lesmes and
            M.A.Y. to the United States in November of
            2015;
      c.    Whether Mr. Calixto’s intent to change
            M.A.Y.’s habitual residence was conditioned
            upon his joining Ms. Lesmes and M.A.Y. in the
            United States or whether that intent was
            vitiated once Mr. Calixto was unable to come
            to the United States; and
      d.    Whether the evidence presented at the hearing
            provides either of the alternative means of
            establishing habitual residence set forth in
            Ruiz v. Tenorio, 392 F.3d 1247, 1254 (11th
            Cir. 2004).

(Doc. # 73).

      The Magistrate Judge held oral argument after receiving

the parties’ briefs. (Doc. ## 76, 77, 79).              On January 15,

2019, she issued her Supplemental Report and Recommendation.

(Doc. # 81).        The Supplemental Report and Recommendation


                                   -5-
squarely   addresses    each   factual    issue    identified    by   the

Eleventh Circuit, and the Magistrate Judge makes required

credibility determinations.       The Magistrate Judge comments:

“[W]hile   Ms.   Lesmes   appeared      credible   and   forthright   in

testifying during the evidentiary hearing, Mr. Calixto’s

demeanor seemed guarded, insincere, and deceptive.” (Id. at

6).    “Confusing and inconsistent” are the terms used by the

Magistrate Judge to describe Mr. Calixto’s testimony. (Id. at

7). It is the recommendation of the Magistrate Judge that the

Court find the parties’ romantic relationship ended in August

of 2015, and did not resume, such that the parties were not a

couple in October or November of 2015. (Id. at 3-7).

       The Magistrate Judge also recommends that this Court find

that    “the   travel   consent   form     indicates     Mr.   Calixto’s

agreement that M.A.Y. would move to the United States, and the

return date was indication that Mr. Calixto wanted M.A.Y. to

visit him if he could not gain entry into the United States.”

(Id. at 7).       The Magistrate Judge explains: “Centrally,

because Mr. Calixto and Ms. Lesmes were not a couple [in

November of 2015, when he signed the travel consent form], Mr.

Calixto’s belief that they would travel to the United States

as a family is unsupported.” (Id.).            The Magistrate Judge

highlights that Mr. Calixto made no reasonable efforts to gain

                                  -6-
permanent     residency   status     in    the   United   States.   (Id.).

Instead, he only applied for tourist visas, and such visas

were denied. (Id.). The Magistrate Judge notes: “The evidence

suggests his visa applications were denied because he lied on

them.” (Id.).

      After making numerous factual findings and credibility

determinations, the Magistrate Judge finds that “Mr. Calixto

shared an unconditional intent to change M.A.Y.’s habitual

residence to the United States, regardless of his ability to

enter the United States.” (Id. at 8).               The Magistrate finds

that M.A.Y.’s habitual residence changed to the United States,

and that the alternative means discussed in Ruiz, 392 F.3d at

1254, were not satisfied.            The Magistrate Judge ultimately

recommends     that   this   Court    “find      that   M.A.Y.’s   habitual

residence changed to the United States based on her parents’

shared, unconditional intent.” (Doc. # 81 at 15).

II.   Legal Standard

      After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject   or     modify    the   magistrate         judge’s    report    and

recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).             In the absence of specific

objections, there is no requirement that a district judge

                                     -7-
review factual findings de novo, Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject or modify, in whole or in part, the findings and

recommendations.     28 U.S.C. § 636(b)(1)(C).        The district

judge reviews legal conclusions de novo, even in the absence

of an objection.     See Cooper-Houston v. S. Ry. Co., 37 F.3d

603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F.

Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th

Cir. 1994).

III. Analysis

      After conducting a careful and complete review of the

findings, conclusions and recommendations, and giving de novo

review to matters of law, the Court accepts the factual

findings and legal conclusions of the Magistrate Judge and the

recommendation of the Magistrate Judge.           The Report and

Recommendation thoughtfully addresses the issues presented,

and   carefully    and   completely   responds   to   the   Eleventh

Circuit’s inquiries.

      The Court takes note of Mr. Calixto’s Objection and

overrules the Objection.        The Objection is comprised of

sixteen arguments, but each argument was thoroughly addressed

within   the    Supplemental   Report   and   Recommendation,    or

otherwise lacks merit. For instance, Mr. Calixto asserts that

                                -8-
the Magistrate Judge failed to take into consideration the

persuasive case of Mota v. Castillo, 692 F.3d 108 (2nd Cir.

2012), a case that the Eleventh Circuit also thoughtfully

analyzed. However, the Supplemental Report and Recommendation

describes Mota in detail and successfully distinguishes it.

Specifically, the Magistrate Judge points out key differences,

such as the fact that the mother and father of the child in

Mota were married and that the family in Mota illegally

entered into the United States. (Doc. # 81 at 9).                 In

contrast, here, Mr. Calixto and Ms. Lesmes were broken up at

the   time   of   M.A.Y.’s   departure   to   the   United   States.

Additionally, Ms. Lesmes and M.A.Y.’s immigration to the

United States was legally secured and had been planned for

years, with the knowledge and participation of both Mr.

Calixto and Ms. Lesmes.

      In addition, Mr. Calixto posits that the Magistrate Judge

erred by “[d]isregarding the evidence that the child’s move to

the United States from Colombia was conditional; it was

conditioned upon Mr. Calixto being able to travel to the

United States and live as a family with the child.” (Doc. # 82

at 4).   However, the Magistrate Judge thoroughly discredited

Mr. Calixto’s conditional agreement arguments and showed how

Ms. Lesmes offered more credible and consistent accounts of

                                -9-
the situation. Rather than conditioning M.A.Y.’s residence in

the United States on his own ability to join her there, M.A.Y.

became a habitual resident of the United States based on the

shared, unconditional intent of both of her parents.      The

Magistrate Judge found: “[T]he greater weight of the evidence

shows that even though Ms. Lesmes and Mr. Calixto were a

couple when they agreed M.A.Y. would move to the United

States, they separated in August 2015 and continued to agree

and take all steps to relocate M.A.Y. to the United States.

This shows that Mr. Calixto supported M.A.Y. living in the

United States regardless of whether they would move there as

a family.” (Doc. # 81 at 9).

     The Court determines that it is appropriate to adopt the

Supplemental Report and Recommendation.     In so doing, the

Court is aware of the Eleventh Circuit’s strong admonition:

“The return remedy is the Convention’s central operating

feature.” Fernandez v. Bailey, 909 F.3d 353, 363 (11th Cir.

2018)(citing Abbott v. Abbott, 560 U.S. 1, 9 (2010)).     The

Fernandez Court explains: “Based on the principle that the

best interests of the child are well served when decisions

regarding custody rights are made in the country of habitual

residence, return must be the default in order to lay venue

for the ultimate custody determination in the child’s country

                               -10-
of habitual residence rather than the country to which the

child is abducted.” Id. at 363 (citations omitted).                      In

Fernandez, it was undisputed that the abducted children were

habitual    residents     of     Panama.     The     petitioning    father

established a prima facie case under the Hague Convention for

return of the children to Panama, but this Court determined

that the respondent mother demonstrated that an exception

applied.      This Court’s analysis of the exception, regarding

the children being well settled in the new country, was

reversed.

      Here,      rather   than    dealing     with    an     exception   to

repatriation, this Court is called upon to determine whether

Mr. Calixto has met his prima facie burden of demonstrating

that M.A.Y. was a habitual resident of Colombia.                This Court

adopts     all    of   the     factual     findings    and     credibility

determinations of the Supplemental Report and Recommendation

and finds that M.A.Y.’s habitual residence changed to the

United States based on Mr. Calixto’s unconditional intent,

which he shared with Ms. Lesmes.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   The Supplemental Report and Recommendation (Doc. # 81) is

      ACCEPTED and ADOPTED.

                                    -11-
(2)   Petitioner’s Objection to the Supplemental Report and

      Recommendation (Doc. # 82) is OVERRULED.

(3)   The Clerk is directed to immediately furnish this Order

      to the Eleventh Circuit Court of Appeals.

      DONE and ORDERED in Chambers in Tampa, Florida, this 31st

day of January, 2019.




                              -12-
